Order of the County Court of Suffolk county denying on the merits petitioner’s application for an order directing the com*742mittee of an incompetent person to pay the petitioner's claim, or in the alternative, that the petitioner be permitted to sue said committee, reversed on the law and the facts, with ten dollars costs and disbursements, and permission to sue the committee is granted, without costs. Although the court was justified in refusing to direct payment of the petitioner’s claim, as her proofs established a prima fade ease she was entitled to an order permitting her to sue. (Grant v. Humbert, 114 App. Div. 462; Kent v. West, 33 id. 112.) Hagarty, Davis, Adel, Taylor and Close, JJ., concur.